


110 HR 2912 IH: Transport Aircraft Fuel Tank Safety

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2912
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Bishop of New
			 York introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require the Administrator of the Federal Aviation
		  Administration to finalize the proposed rule relating to the reduction of fuel
		  tank flammability exposure, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transport Aircraft Fuel Tank Safety
			 Act of 2007.
		2.FindingsCongress finds the following:
			(1)The Federal
			 Aviation Administration has achieved little progress toward limiting transport
			 category aircraft deaths resulting from center wing fuel tank explosions,
			 including the crash of Trans World Airlines Flight 800 off the coast of East
			 Moriches, Suffolk County, Long Island, New York on July 17, 1996 (the single
			 largest loss of life as a result of a preventable center wing fuel tank
			 explosion in a transport category aircraft).
			(2)Over the course of
			 the past 15 years, 3 separate fatal transport category aircraft accidents
			 resulting in the loss of 346 lives were the result of preventable fuel tank
			 explosions.
			(3)Center wing fuel
			 tank explosions of transport category aircraft remain a concern and have the
			 potential to cause flight disasters.
			(4)The National
			 Transportation Safety Board, pursuant to its recommendations A–96–174 and
			 A–96–175, explicitly affirms that the elimination of center wing fuel tank
			 explosions is a primary objective of aviation safety and that, when considering
			 safety changes, the Federal Aviation Administration should give significant
			 consideration to fuel tank inerting systems.
			(5)The Federal
			 Goverment has enacted aviation safety measures in response to the tragedy of
			 Trans World Airlines Flight 800 and recognized the hardship confronted by
			 family members of the passenger victims who were killed as a result of the
			 crash.
			(6)There is a need to
			 address and resolve the risk to airline passengers due to the vulnerability of
			 aircraft center wing fuel tanks to explosion.
			2.Implementation of
			 faa rule relating to fuel tank flammability
			(a)In
			 generalNotwithstanding any other provision of law, not later
			 than January 1, 2008, the Administrator of the Federal Aviation Administration
			 shall finalize and implement the rule proposed by the Federal Aviation
			 Administration relating to the reduction of fuel tank flammability in transport
			 category airplanes (70 Fed. Reg. 70922, dated November 23, 2005) and shall take
			 such action as may be necessary to ensure that operators and manufacturers of
			 airplanes will take appropriate action to comply with the rule.
			(b)Study and
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Administrator of the Federal Aviation Administration shall
			 conduct a study and report to Congress regarding ways to improve the safety and
			 reduce the flammability of fuel tanks that are located on the wings of
			 airplanes.
			
